Citation Nr: 1223314	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  05-03 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for a back disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Counsel




INTRODUCTION

The Veteran served on active duty from December 1977 to December 1980.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the benefit sought on appeal.  The appeal was subsequently transferred to the RO in Atlanta, Georgia.

The Board remanded the claim for further development in May 2007 and August 2010.  As will be discussed in the reasons and bases section, the Board finds that VA has substantially complied with the Board's remands with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 


FINDING OF FACT

A back disorder has not been shown to be causally or etiologically related to the Veteran's military service.


CONCLUSION OF LAW

A back disorder was not incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in April 2003.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in January 2004.  In a March 2006 letter, the Veteran was provided with notice that addresses the relevant rating criteria and effective date provisions.  The claim was subsequently readjudicated in an April 2010 supplemental statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Nevertheless, any defect in the timing of the March 2006 notice was harmless error as service connection is being denied, and therefore no rating or effective date is being assigned.  Therefore, the Board finds that VA has fulfilled its duty to notify.  

VA has also satisfied its duty to assist the Veteran at every stage of this case.  All available service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Additionally, his Social Security Administration (SSA) records were obtained in March 2010 and were also reviewed.  

With regard to the private treatment records, all private treatment records that the Veteran has properly identified and submitted the necessary release have been obtained.  38 C.F.R. § 3.159(c)(1).  In this regard, private treatment records from R.P.H. and the Department of Corrections (DOC) have been associated with the claims file.  Pursuant to the May 2007 remand, the Veteran was given a chance to submit a release for records from the facility that performed his CT scan in 1987 located in Rome, Georgia.  The Veteran responded by submitting releases for the DOC and R.P.H.  In August 2010, the Board remanded again to afford the Veteran an opportunity to submit a release for records from the H.C.  In response to the September 2010 letter, the Veteran submitted another release for records from R.P.H., which were already of record.  Further, the Board observes that records from R.P.H. refer to imaging testing done at H.C.  Thus, it appears that the relevant records from H.C. are in the claims file.  The Board concludes that it made reasonable attempts to obtain the private treatment records identified by the Veteran.  38 C.F.R. § 3.159(c)(1).

Pursuant to the Board's May 2007 remand, a VA examination with respect to the claim was obtained in February 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a reading of the service and post-service medical records in the Veteran's claims file.  It considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Moreover, the medical evidence that was associated with the claims file after the February 2010 VA examination, which was not considered by the examiner, does not render the examination and opinion inadequate.  In this regard, there was no additional evidence concerning the history of the Veteran's initial in-service back injury or relevant post-service evidence concerning the continuity of symptomatology that was not already considered by the February 2010 VA examiner.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with an October 2004 SOC (statement of the case) and April 2010 and February 2012 SSOCs, which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a back disorder.

The Veteran seeks service connection for the residuals of a back injury.  Specifically, in his April 2003 initial claim and in his Form 9, received by VA in January 2005, the Veteran contended that he injured his back while weight training during service in 1980.  This injury caused a herniated disc which led to back surgery in December 1985.  Further, the Veteran claimed that the December 1985 back surgery led to a compressed nerve, which completely disables him today.  In September 2009, the Veteran reported that he had continuous back treatment since May 1980 but self treated with over the counter medications until October 1985 when he had to see a surgeon.

The service treatment records reflect that the Veteran reported lower back pain secondary to weight lifting in May 1980.  There were assessments of strain muscles/spasm and moderate paralumbar strain secondary to weight lifting.  There were no complaints of back pain or findings of a back disorder on the November 1980 separation examination.  A separation report of medical history is not of record.  However, it appears that the Veteran did have lower back pain after lifting weights during service.

In a November 2003 statement, the Veteran's brother reported that after the Veteran was released from service, he often complained about his back with flare-ups that limited his activities.  He continued that the Veteran managed to work part time as a construction laborer until October 1985 when his back pain got so bad that he became completely disabled and had to have surgery to remove a disk.  

The earliest post-service medical evidence dates in 1985.  A December 1985 medical record from R.P.H. reflected that the Veteran reported to the emergency room and stated that he injured his back in early October while working and throwing some banding iron.  He had an onset of pain in his back down his left lower extremity which persisted.  The report continued that the Veteran was seen a month earlier and at that time, he was thought to have findings of back and leg pain compatible with probable herniated nucleus pulposus.  The examiner stated that this was confirmed by a CT scan taken at the H.C.  Surgery was suggested but the Veteran refused and elected to continue with conservative therapy.  The Veteran had a little improvement with taking Motrin and limiting his activities until the prior weekend when he was put in jail and was "jossled about," which increased the discomfort in his back and left leg.  The Veteran was admitted to the hospital with a diagnosis of possible herniated nucleus pulposus, centrally, L-4-5.  A December 1985 pathologist's report showed a diagnosis of degenerative intervertebral disc.  

The Veteran had a consultation at R.P.H. in October 1986 for back and leg pain.  It was noted that the Veteran underwent a left L-5 S1 diskectomy in December 1985 for back and left leg pain.  The examiner referenced a CT scan taken at the H.C. which showed the usual postoperative changes on the left at L-5, S-1.  The Veteran admitted to a 30 pound weight gain after his surgery.  After examining the Veteran, the examiner found no mechanical signs of nerve root irrigation and no objective neurologic deficit.  

Thereafter, the record reflects that the Veteran was in jail and prison for a number of years until approximately 2005 when he was released.  The Veteran continued to complain of back pain while in prison.  In April 1998, he was observed to have degenerative disc disease between T11-12 and L4-5 and degenerative arthritis in the facet joints between L4-5 and L5-S1.  A January 2001 record noted that the Veteran had a prior history of ruptured disc, discectomy, and laminectomy in 1985 and ruptured a second disc in March 1997.  A September 2001 record stated that the Veteran weighted 425 pounds and he was considered morbidly obese in October 2002.

The Veteran underwent a VA examination in February 2010.  The Veteran reported that he had an onset of back pain in service after lifting weights.  He stated that x-rays were taken during service that were normal.  He returned to normal duties after two weeks time when he received heat, medication, and light duty.  The Veteran also reported another episode of back pain that he did not report during service.  The Veteran informed the examiner that after he left the military he worked as a laborer from 1981 to 1985 which involved using jackhammers, swinging a pick, and performing all of the heavy work required of him.  The Veteran reported that in 1985 he developed back pain that led to surgery.  He did not admit to a specific injury.  After examination, the VA examiner diagnosed distal lumbosacral spine degenerative disk disease.  

The VA examiner reviewed the Veteran's claims file.  The examiner observed that in May 1980 the Veteran had back pain after doing dead lifts and squats during weightlifting training.  Back strain was identified and two days later after the Veteran was seen in physical therapy, it was noted that he had full range of motion and a decrease in pain.  There was no mention of back problems thereafter in the service treatment records.  The examiner observed that it appeared that the Veteran did have back strain as identified in 1980.  This rapidly abated and then in 1985 he began to have serious problems with his back.  The examiner reasoned that the episode of pain and lumbar strain in the military responded promptly (to treatment) because in two weeks time the Veteran went back to full duty.  Following this, the Veteran worked in construction using a jackhammer and pick.  Thus, the examiner reasoned that it would appear that until the episode of back pain in 1985, the Veteran used his back effectively until he had a diskectomy and from then on had significant disability with his back.  The examiner opined that it is less likely as not that the Veteran's current lumbar spine condition is related to his service injury or military service.  

The Board affords the VA examiner's opinion great probative value.  The opinion was based on a complete review of the claims file, examination of the Veteran, and consideration of the Veteran's reports of his medical history.  Significantly, the examiner provided a complete rationale for his opinion that is supported by the other medical evidence of record.  Specifically, the examiner observed that the Veteran's in-service back pain resolved following treatment as evidenced by the Veteran's own admission that he was able to work in a labor intensive job for five years after service until he developed severe back pain in 1985.  This is supported by the 1985 reports from R.P.H. which reflected that the Veteran complained of an onset of back pain after throwing banding iron as well as a finding of probable herniated nucleus pulposus.  Thereafter the Veteran had back surgery.  Accordingly, based on the thoroughness of the rationale, the Board affords this opinion great probative value and finds it highly persuasive.  

In conclusion, although there is in-service evidence of a back injury after weightlifting, the most probative evidence reflects that the Veteran's current back disability is not related to his service.  In this case, the only evidence relating the Veteran's current back disorder to his service is the Veteran's own statements and that of his brother.  Although the Veteran and his brother are competent and credible to attest to symptoms, they are not competent to provide an opinion as to the etiology of his back disorder.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case does not involve medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

However, a back disorder is not a condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  Therefore, although the Board has considered that the Veteran is competent and credible to report that he experienced back pain during service that continued to the present time, and that he believes that his current disorder may be related to the in-service weightlifting injury; as well as his brother's statement that the Veteran had back pain after service, the Veteran and his brother are not competent to offer a diagnosis or provide an opinion as to the etiology of a back disorder.  Thus, the Board cannot assign any significant weight to the lay assertions about a diagnosis or etiology of a back disorder.  Furthermore, the Board finds that the VA examiner's opinion is more probative than the Veteran's statements and his brother's statement that his current back disorder is related to service.  The VA examiner conducted an examination of the Veteran, reviewed the entire claims file and medical history of the Veteran, and provided a nexus opinion with a supporting rationale.  The examiner specifically addressed the Veteran's contentions and still provided a negative nexus opinion.  Thus, the Board finds that the VA examiner's opinion as more probative and persuasive than the statements of the Veteran and his brother with respect to the etiology of the Veteran's back disorder.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

For the reasons stated above, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a back disorder.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, service connection must be denied.  38 C.F.R. § 3.303.  


ORDER


Entitlement to service connection for a back disorder is denied.  



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


